SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

483
KA 11-00994
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MICHAEL J. FISHER, DEFENDANT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered May 2, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted robbery in the second degree
(Penal Law §§ 110.00, 160.10 [1]). We reject defendant’s contention
that his waiver of the right to appeal is invalid. “No particular
litany is required for an effective waiver of the right to appeal”
(People v McDonald, 270 AD2d 955, lv denied 95 NY2d 800; see People v
Moissett, 76 NY2d 909, 910-911). The record establishes that
defendant’s waiver of the right to appeal was knowing, voluntary and
intelligent and that it was “intended comprehensively to cover all
aspects of the case” (People v Muniz, 91 NY2d 570, 575). “Insofar as
defendant contends that the waiver of the right to appeal should not
encompass any issues raised in a CPL article 330 or article 440 motion
or in an application for coram nobis relief . . ., that contention is
premature because it seeks merely an advisory opinion” (People v Hill,
___ AD3d ___, ___ [Mar. 16, 2012]). Defendant’s further contention
that he received ineffective assistance of counsel does not survive
the guilty plea or the waiver of the right to appeal inasmuch as
“defendant failed to demonstrate that the plea bargaining process was
infected by [the] allegedly ineffective assistance or that defendant
entered the plea because of [defense counsel’s] allegedly poor
performance” (People v Gleen, 73 AD3d 1443, 1444, lv denied 15 NY3d
773 [internal quotation marks omitted]).

Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court